Guadalupe-Blanco River




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 12, 2014

                                       No. 04-14-00084-CV

            Vanessa Jordan HARWOOD, William Crosby Harwood, and Donna Harwood,
                                      Appellants

                                                 v.

                        GUADALUPE-BLANCO RIVER AUTHORITY,
                                     Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 12-0134-CV-A
                            Honorable W.C. Kirkendall, Judge Presiding


                                          ORDER
Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice


     The panel has considered the Appellant's Motion for Rehearing, and the motion is
DENIED.


           It is so ORDERED on June 12, 2014.

                                                            PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court